EXHIBIT 10.57
EXECUTION COPY
AMENDMENT NO. 1 to LOAN AND SECURITY AGREEMENT
          THIS AMENDMENT NO. 1 to LOAN AND SECURITY AGREEMENT (this “Amendment”)
is being executed and delivered as of August 19, 2008, by and among MIDWAY HOME
ENTERTAINMENT INC., a Delaware corporation (“Midway”), as Administrative
Borrower on behalf of the “Companies” (as defined in the Credit Agreement
referred to below), and NATIONAL AMUSEMENTS, INC., a Maryland corporation, as
Lender (the “Lender”). All capitalized terms used herein without definition
shall have the same meanings as set forth in the hereinafter identified and
defined Credit Agreement.
WITNESSETH:
          WHEREAS, the Lender, Midway, Midway Amusement Games, LLC, a Delaware
limited liability company, Midway Games Inc., a Delaware corporation, Midway
Games West Inc., a California corporation, Midway Interactive Inc., a Delaware
corporation, Midway Sales Company, LLC, a Delaware limited liability company,
Midway Home Studios Inc., a Delaware corporation, Surreal Software Inc., a
Washington corporation, Midway Studios — Austin Inc., a Texas corporation, and
Midway Studios — Los Angeles Inc., a California corporation, have entered into
that certain Loan and Security Agreement, dated as of February 29, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
          WHEREAS, Midway, on behalf of the Companies, has requested that the
Lender agree to amend the Credit Agreement, as set forth herein, and the Lender
has agreed to so amend the Credit Agreement on the terms and conditions of this
Amendment;
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein, the representations and warranties of Midway in
Section 2 hereof, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Midway and the Lender, such parties hereby
agree as follows:
     1. Amendments. As of the date hereof, the Credit Agreement is hereby
amended as follows:
     (a) The definition of “Permitted Investments” appearing in Section 1.1 of
the Credit Agreement is hereby amended (i) to insert the additional clauses,
“(o) Investments constituting loans made by any Foreign Company to the Parent or
any other Subsidiary of the Parent,” and “(p) Loans from any Company to any
Foreign Company which re-evidence Investments made prior to the Closing Date (so
long the proceeds of any such Loan are used at the time of such Loan to repay
such prior Investments),” immediately after clause (n) therein and (ii) to
renumber the final clause in such definition from “(o)” to “(q)”.
     (b) The definition of “LIBOR Rate” appearing in Section 1.1 of the Credit
Agreement is hereby amended to insert the words “(or such other independent
source as the Administrative Borrower and the Lender may agree upon from time to
time)” immediately after the words “Bank of America, N.A.” appearing therein.

 



--------------------------------------------------------------------------------



 



     (c) The definition of “Maximum Revolver Amount” appearing in Section 1.1 of
the Credit Agreement is hereby amended to delete the number “$1,047,619”
appearing therein and to replace such figure with the following language: “the
aggregate face amount as of any date of determination of (i) that Letter of
Credit issued by Wells Fargo Bank, N.A. on January 5, 2006, initially in favor
of RREEF Domain, LP, with an initial face amount of $833,333, and (ii) that
Letter of Credit issued by Wells Fargo Bank, N.A. on November 6, 2006, initially
in favor of Crystal Pier Partners, LP, San Diego, CA, with an initial face
amount of $214,285.75, in each case, together with any Letter of Credit as may
renew, refinance, restructure, replace, or extend either such Letter of Credit,
and in each case, as the same may be amended, restated, supplemented or
otherwise modified and in effect”.
     (d) Section 1.1 of the Credit Agreement is hereby amended to insert the
following new definition in proper alphabetical order:
     “German Intercompany Loan” means, collectively, one or more loans in an
aggregate principal amount of up to €2,137,100 made on or after August 19, 2008
by the German Company to the Parent and evidenced by that certain Agreement
dated as of August 19, 2008, as amended, restated, supplemented or otherwise
modified, as such loan or loans may be refinanced, renewed or extended.
     (e) The definition of “Permitted Lien” appearing in Section 1.1 of the
Credit Agreement is hereby amended (i) to insert the additional clause
“(n) Liens granted in favor of the German Company and securing the obligations
of the Parent under the German Intercompany Loan” immediately after clause
(m) therein and (ii) to renumber the final clause in such definition from “(n)”
to “(o)”.
     (f) Article VIII of the Credit Agreement is hereby amended to insert the
following Section 8.14 immediately following Section 8.13 appearing therein, and
to renumber Sections 8.14 and 8.15 as Sections “8.15” and “8.16”, respectively:
     8.14 The German Company shall sell, assign, pledge, or otherwise transfer
its interest in the German Intercompany Loan without the prior consent of the
Lender or the German Company’s security interest in the collateral pledged by
the Parent in connection with such German Intercompany Loan shall be enforced or
foreclosed upon.
     2. Representations and Warranties. Midway hereby represents and warrants
that after giving effect to the terms of this Amendment (i) no Default or Event
of Default has occurred and is continuing and (ii) the representations and
warranties contained in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).
     3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and

2



--------------------------------------------------------------------------------



 



delivered shall be deemed to constitute one and the same instrument. A signature
page sent to the Lender or its counsel by facsimile or other electronic means
(including in portable document format (.pdf)) shall be effective as an original
counterpart signature.
     4. Section Titles. The section titles contained in this Amendment are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
     5. Governing Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of Illinois.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

            MIDWAY HOME ENTERTAINMENT INC.,
as Administrative Borrower
      By   /s/ Matthew V. Booty         Title Interim President and Chief
Executive Officer           

Signature Page to
Amendment No. 1
to Loan and Security Agreement





--------------------------------------------------------------------------------



 



            NATIONAL AMUSEMENTS, INC.,
a Maryland corporation, as Lender
      By:   /s/ Richard J. Sherman         Title: Vice President           

Signature Page to
Amendment No. 1
to Loan and Security Agreement

